In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00077-CR
                                __________________

                    LINDA KATHLEEN REDDICKS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 411th District Court
                         Polk County, Texas
                       Trial Cause No. 26086
__________________________________________________________________

                            MEMORANDUM OPINION

      Linda Kathleen Reddicks appeals her conviction for credit or debit card abuse,

a state jail felony. 1 After filing the notice of appeal, the trial court appointed an

attorney to represent Reddicks in her appeal. After Reddicks’ attorney reviewed the

record, he filed a brief representing that no arguable grounds support overturning the

judgment, which Reddicks appealed. 2 The brief reflects that Reddicks’ attorney


      1
          See Tex. Penal Code Ann. § 32.31.
      2
          See Anders v. California, 386 U.S. 738, 744 (1967).
                                           1
provided the Court with a professional evaluation of the record. In the brief, the

attorney explains why, based on the record, no arguable issues exist to support an

argument to suggest the trial court’s judgment should be reversed. 3 The record

reflects that Reddicks’ attorney sent Reddicks a copy of the brief and the record. The

attorney also explained to Reddicks that she could file a pro se response, given the

fact the attorney had not advanced a non-frivolous argument to support her appeal.

Reddicks, however, did not do so.

      We have independently reviewed the record to determine whether any

arguable errors support a ruling that would require the appointment of another

attorney to re-brief the appeal. The record shows that in June 2018, a Polk County

grand jury indicted Reddicks for credit or debit card abuse. The indictment alleges

the offense occurred in September 2016. In November 2019, Reddicks signed a

judicial confession. The judicial confession reflects that Reddicks pleaded guilty to

committing the credit or debit card abuse alleged in the indictment. After Reddicks

signed the confession, the trial court conducted a hearing and heard evidence

relevant to Reddicks’ plea and her sentence. In the hearing, the trial court found

Reddicks guilty. After hearing evidence relevant to Reddicks’ punishment, the trial

court assessed an eighteen-month sentence.




      3
          See id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
                                            2
      After Reddicks appealed, the trial court assigned an attorney to represent

Reddicks’ on appeal. The attorney discharged his responsibilities to Reddicks by

filing an Anders brief. 4 The brief contains the attorney’s professional evaluation of

the record. The brief concludes that, in the attorney’s opinion, Reddicks’ appeal is

frivolous.

      When an attorney files an Anders brief, we are required to examine the record

and determine whether the attorney assigned to represent the defendant has any non-

frivolous arguments that could have been raised to support the appeal.5 After

reviewing the clerk’s record, the reporter’s record, and the attorney’s brief, we agree

with Reddicks’ attorney—Reddicks’ appeal is frivolous.6 Thus, there is no reason

requiring this Court to appoint someone else to re-brief Reddicks’ appeal.7 For these

reasons, the trial court’s judgment is




      4
         Id.
      5
         Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744).
       6
         See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due
to the nature of Anders briefs, by indicating in the opinion that it considered the
issues raised in the briefs and reviewed the record for reversible error but found
none, the court of appeals met the requirements of Texas Rule of Appellate
Procedure 47.1.”).
       7
         See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Reddicks
may challenge our decision to affirm the trial court’s judgment by petitioning the
Court of Criminal Appeals and asking it to review the conclusions we reached in
affirming the trial court’s judgment. See Tex. R. App. P. 68.
                                            3
      AFFIRMED.


                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on August 11, 2020
Opinion Delivered March 3, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         4